Exhibit AMENDED AND RESTATED PROMISSORY NOTE Note Amount:$90,286,551 Maturity Date:May 9, 2011 THIS AMENDED AND RESTATED PROMISSORY NOTE (this “Note”), is made on April 29, 2009 by the UNDERSIGNED ENTITIES, jointly and severally, as makers, each of which is a Delaware limited liability company, having an address at c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837 (collectively, the “Maker” or “Borrower”), in favor of GRAMERCY WAREHOUSE FUNDING I LLC, a Delaware limited liability company, having an address at 420 Lexington Avenue, New York, New York 10170, and its successors or assigns, as payee (collectively, the “Payee” or “Lender”). R E C I T A L S: A.On May 9, 2006, Payee and Maker entered into that certain Loan Agreement, dated as of May 9, 2006 (the “Original LoanAgreement”), as amended and restated pursuant to that certain Amended and Restated Loan
